Appeal from an order denying an application for a writ of error coram nobis. The defendant, after a trial by jury in September of 1953, was convicted in the Rensselaer County Court on two separate indictments, each charging grand larceny in the second degree. Thereafter he was sentenced to not less than two and one-half years nor more than five years on each conviction, the sentences to run consecutively. An appeal was taken to this court where the conviction was affirmed but the sentence on the second indictment was reduced to not less than one nor more than two years to run consecutively, the sentence on the first indictment being affirmed. (See 286 App. Div. 307.) In 1959 petitioner made application in the Clinton County Court for a writ of habeas corpus which was dismissed, apparently no appeal having been taken therefrom. The writ of error coram nobis is not the proper remedy but appellant’s contention in his application here is that the larceny complained of was single and continuous and in the execution of a general larceny scheme which constituted a single larceny and therefore the separate sentences were improper and in violation of his constitutional rights. An examination of the record of the original appeal would seem to foreclose the present application. After the conviction, when defendant was represented by competent counsel, a motion for arrest of judgment and a new trial was made and entertained by the court and after argument denied as there was no showing that the defendant’s rights had been prejudiced nor were any errors pointed out to the court. From an examination of the petition we are unable to find any question as to the jurisdiction of the court and while defendant attempts to imply collusion or fraud, we find no basis for such implications. Order unanimously affirmed, without costa. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.